Title: From James Madison to James Monroe, 4 February 1823
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Feby. 4. 1823
                
                Having just recd. a letter stating the circumstances in the extract enclosed, I have thought it not amiss, that they should be known to you. You will be able, or can be enabled to judge how far they merit attention. Some of them, if there be no error in the statement, seem to require & admit of correction. You will observe that the information is from a source professing & I believe truly to be disinterested: and the dexterity, with which even the indulgences of the Govt. are often turned to unfair advantage, gives but too much credibility to examples of the abuse. Yours
                
                    James Madison
                
            